Opinion by
Oliver, P. J.
In accordance with stipulation of counsel articles in imitation of precious or semiprecious stones composed wholly or in chief value of glass, similar in all material respects to those the subject of Abstract 47818, were held dutiable at 25 percent under paragraph 1503, as modified by the Czechoslovakian Trade Agreement (T. D. 49458). Certain other merchandise stipulated to consist of articles in imitation of precious or semiprecious stones composed wholly or in chief value of glass, similar in all material respects to those the subject of Abstract 47821, were held dutiable at 45 percent under paragraph 1503. Protests sustained to this extent. .